Proceeding under article 78 of the Civil Practice Act to review a determination of the respondent, State Rent Administrator, which establishes at $57.50 the maximum rent of an apartment in a building owned by appellants. Appellants contend that the maximum rent is $69. The administrator found that the maximum rent on March 1, 1943, was $50, subsequently increased by approved leases to $57.50, and that no- additional increase is warranted under the equalization adjustment provisions effective May 1, 1953. Appellants contend that the maximum rent on March 1, 1943, was $60, as appears in the registration certificate filed with the Federal rent office by the then owner of the premises, which certificate was signed by the tenant. The proof shows that on March 1, 1943, the premises were under a lease calling for $60 a month but that under another provision in the lease, and by virtue of a separate agreement in writing, the tenant was required to pay only $50 and in fact paid $50 at that time and for a continuous period of time extending beyond July 1, 1947. The appellants further contend that the administrator’s determination is arbitrary because appellants were not given a personal hearing. Petitioners appeal from an order denying the *1065petition and dismissing the proceeding. Order unanimously affirmed, with $20 costs and disbursements. No opinion. Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.